IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BRUCE L. WISHNEFSKY,                     : No. 634 MAL 2015
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
ALBERT J. EVANS, JAMES J. RILEY,         :
ANDREW H. KOPPEL, JOHN J.                :
CARROL, SUNNY HANYON BRUNT,              :
AND RILEY AND FANELLI, P.C.,             :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of December, 2015, the Petition for Allowance of Appeal

is DENIED.